Citation Nr: 1825404	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-01 331 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for back disability, to include status post lumbar spinal fusion and status post cervical spinal fusion.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to January 1976.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a February 2012 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2017, the Veteran testified at a Board hearing.  The transcript is of record.

The Veteran originally filed his claim for service connection for status post cervical spinal fusion and status post lumbar spinal fusion.  Based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's claim as entitlement to service connection for back disability, to include status post lumbar spinal fusion and status post cervical spinal fusion.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.

The VA has a duty to assist, which includes providing a medical examination when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  In this case, the Veteran has alleged that his back disability is due to an injury that occurred during active service.  The medical evidence notes that the Veteran has undergone several surgeries, to include cervical and lumbar spinal fusions.  At the hearing, the Veteran testified that he was thrown off the top of a truck when it turned a corner during an ammo resupply mission.   The Veteran stated that the incident occurred in a remote area of Vietnam so he was unable to seek medical care.  The Board finds the Veteran's testimony credible and therefore recognizes an in-service injury.  

The record contains sufficient evidence to trigger the VA's duty to assist by providing a VA examination.  However, a VA examination to discuss the nature and etiology of the Veteran's back disability has not been provided.  Therefore, a VA examination for an opinion to determine the etiology of the Veteran's back disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA or private treatment records.  All records/responses received must be associated with the electronic claims file.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
  
2.  Schedule the Veteran for a VA examination by an appropriate medical professional; ensure the VA treatment records are available for the VA examiner to review prior to examination.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

All indicated tests and studies should be accomplished.  The examiner must provide all diagnoses related to the Veteran's back disability.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability, to include status post lumbar spinal fusion and status post cervical spinal fusion is related to his active service, or is caused by or aggravated by military service.  

The examiner should accept as true the Veteran's lay statements concerning his in-service injury that he was thrown off a truck while serving in Vietnam.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




